             Case 3:20-cv-05628-TSZ Document 18 Filed 12/01/20 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          DALE BROWN, et al,
 8                              Plaintiffs,
                                                         C20-5628 TSZ
 9            v.
                                                         MINUTE ORDER
10        MASON COUNTY,
11                              Defendant.

12
          GRUMP VENTURES, LLC,
13
                                Petitioner,
14
              v.
15
          MASON COUNTY,
16
                                Respondent.
17
        The following Minute Order is made by direction of the Court, the Honorable
18 Thomas S. Zilly, United States District Judge, to clarify the record:

19        (1)    With regard to the “first phase” as described in the Order entered on
   November 18, 2020, docket no. 17 (the “November Order”), Petitioner and Respondent
20 are exempt from initial disclosures and a Rule 26(f) conference. See Fed. R. Civ. P.
   26(a)(1)(B)(i).
21
          (2)    Additionally, in light of the November Order, the deadline for Petitioner
   and Respondent to file a Joint Status Report, as set forth in the Order entered in Case No.
22

23

     MINUTE ORDER - 1
             Case 3:20-cv-05628-TSZ Document 18 Filed 12/01/20 Page 2 of 2




 1 C20-5906, docket no. 15, as amended, is STRICKEN. If the case proceeds to the
   “second phase” as described in the November Order, the Court will set deadlines for
 2 initial disclosures, a Rule 26(f) conference, and a Joint Status Report.

 3        (3)     With respect to the claims asserted in the putative class action brought by
   Plaintiffs Dale Brown, et al., the Court’s STAY will remain in effect until the Court rules
 4 on the Land Use Petition Act claims in the “first phase” as defined in the November
   Order.
 5
          (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

           Dated this 1st day of December, 2020.
 7

 8                                                   William M. McCool
                                                     Clerk
 9
                                                     s/Gail Glass
10                                                   Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
